Citation Nr: 0512117	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This appeal arises from an April 2003 rating decision of the 
Louisville, Kentucky Regional Office (RO).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records are silent regarding the presence 
of PTSD.

The veteran served in Vietnam from February to October 1967.

The veteran filed a claim of entitlement to service 
connection for PTSD in September 2002.  He indicated that his 
helicopter was shot-down in Vietnam and the co-pilot was 
killed.  It was further indicated that the veteran had had a 
problem with this event since his discharge from service.  
The veteran did not indicate that he had been treated for 
PTSD.

A September 2003 Decision Review Officer Informal Conference 
Report shows that the veteran had stated that he had never 
been treated for or diagnosed with PTSD.  He also indicated 
that he was not sure whether he suffered from PTSD.  

On VA psychiatric examination in October 2003, it was noted 
that the veteran's complete claims folder was reviewed.  The 
veteran complained of monthly delayed sleep onset, he 
occasionally thought about the inservice helicopter crash 
which resulted in the co-pilot's death, and he regretted not 
having contacted the dead comrade's family.  Following 
service, the veteran resumed his employment with GE and he 
reported no incidence of trauma since service.  The veteran 
had been married for 34 years.  He described his relationship 
as being positive.  He had four children.  The veteran was 
close with all of his children.  Visiting family was a common 
activity.  He also reported still having friends from GE.  He 
had friends in the community.  The veteran currently was 
farming.  The veteran was physically and emotionally close 
with his children.  The veteran denied having any kind of 
psychiatric treatment.  He did not suffer from irritability 
as he had earlier in life.  He enjoyed being with people. 

On examination, there was no evidence of depression, mania, 
vegetative signs, hopelessness, or helplessness.  He did 
report some obsessiveness.  There was no evidence of a lack 
of impulse control, somatoform disorder, characterological 
features, or substance abuse.  It was noted that there was no 
evidence of recurring dreams, and intrusive thoughts were of 
low frequency and intensity.  There was no indication of 
psychological distress when reporting stressor events.  He 
was close to his family and had a positive social life.  
Sleep was generally unimpaired.  The veteran was able to 
concentrate and there was no indication of hypervigilence.  
The examiner determined that the veteran manifested an 
insufficient number of symptoms and those that did occur, 
such as intrusive thoughts, were of low frequency and 
intensity.  The veteran had a positive life adjustment, 
continued to work and be productive, and had a positive 
social and family life.  It was concluded that the veteran 
did not meet the criteria for a diagnosis of PTSD.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2004); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Credible supporting evidence 
that the in-service stressor occurred cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In this case, the Board finds that the evidence does not 
support a claim of entitlement to service connection for 
PTSD.  It is uncontested that the veteran has never received 
treatment for PTSD.  The September 2003 DRO report noted that 
the veteran had indicated that he had never been treated for 
or been diagnosed with PTSD.  The October 2003 VA psychiatric 
report confirmed these facts.  Moreover, the VA examiner 
indicated that the veteran manifested an insufficient number 
of PTSD-like symptoms.  And those that were manifest, were 
infrequent and were of low intensity.  The VA examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.  There is no medical evidence to the 
contrary.

Compensation may only be awarded to an applicant who has a 
current disability. Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  In the absence of a current diagnosis of 
PTSD, the analysis must end in a claim of service connection 
for PTSD.  Savage v. Gober, 10 Vet. App. 488 (1997).  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In 
other words, in the absence of a current diagnosis of PTSD, 
further consideration of any possible link to military 
service is rendered immaterial.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  In this case, the Board has conducted a 
complete and thorough review of the appellant's claims 
folder.  The Board finds that the RO advised the appellant of 
the evidence necessary to support his claim of service 
connection for PTSD.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant a letter in February 2003 as 
well as the statement of the case in September 2003 and a 
supplemental statement of the case in November 2003, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, it is noted that the veteran has 
never received any treatment for the disability at issue.  In 
addition, the veteran cancelled an RO hearing in December 
2004 and he cancelled a Travel Board hearing in March 2005.  
In March 2005, it was noted that the veteran had no 
additional evidence to submit.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA psychiatric examination in October 2003.  Upon review of 
the file, the Board is satisfied that the current record 
contains sufficient medical evidence to fully and fairly 
evaluate the veteran's appeal.  As an additional examination 
is unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in February 2003 prior to the initial unfavorable AOJ 
decision in April 2003.


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


